J-S02017-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                       Appellee

                  v.

HAKEEM STANLEY

                       Appellant                   No. 3535 EDA 2013


         Appeal from the Judgment of Sentence October 28, 2013
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0013370-2011


BEFORE: MUNDY, OLSON and WECHT, JJ.

MEMORANDUM BY OLSON, J.:                          FILED MARCH 13, 2015

     Appellant, Hakeem Stanley, appeals from the judgment of sentence

entered on October 28, 2013 in the Criminal Division of the Court of

Common Pleas of Philadelphia County. We affirm.

     The trial court summarized the relevant facts as follows:

     On September 11, 2011, at approximately 7:00 p.m., Alonzo
     Dennis (“Dennis”), was at the home of Tyrell Herbin (“Herbin”),
     located near 51st Street and Harlan Street in the City of
     Philadelphia. Dominick Simpson (“Simpson”) and Herbin’s five-
     year-old son, [Q.], were present as well. Simpson was playing
     with [Q.] in the front yard of the home when the son of a
     neighbor[,] Shaunta Byard (“Byard”)[,] came and tried to join.
     [Q.] told the boy to leave Simpson alone and then the two began
     fighting. Byard’s son began to cry and, from the porch across
     the street, Byard yelled at [Q.] to let her son go because if he
     didn’t, she would call her son’s older cousins to come and “rough
     up” [Q.]. Simpson responded to Byard’s comment by stating
     that [Q.] had cousins too. Simpson and Byard began to argue;
     Byard stating that she would “get somebody to f[**]k him up”
     and Simpson responding that he would “get his girl to f[**]k her
J-S02017-15


     up.” Herbin told Simpson to stop arguing with Byard, and the
     men went back into Herbin’s house.

     Ten minutes after the altercation, Dennis, Herbin, Simpson, and
     [Q.] left Herbin’s home and walked to a deli near 52nd Street and
     Master Street. They entered the deli, purchased beer, and
     exited. While leaving the deli between 52nd and Master Street, a
     man came up from behind and shot Dennis in the back of the
     head. The shooter then proceeded to run up Master Street
     towards 53rd Street. When officers arrived on scene, Dennis was
     unresponsive, and he was pronounced dead.             Herbin and
     Simpson later identified the shooter to police as [Appellant].

     [Appellant] could not be located by police officers and was
     referred to the homicide fugitive squad on September 15, 2011.
     On October 2, 2011, Philadelphia Police corporal Marvin Burton
     observed [Appellant] on [the] 5700 block of Thompson Street;
     however, when [Appellant] made eye-contact with Corporal
     Burton, he ran and disappeared down the alleyway on the 1300
     block of North 58th Street. On November 2, 2011, Officer
     Tilghman received a radio call for the 1300 block of North 58 th
     Street regarding a male who wanted to turn himself in for a
     homicide. When Officer Tilghman responded to the location, a
     female initially told the officers that [Appellant] was not there;
     however, the officers heard someone say that they were down in
     the basement and [Appellant] came up from the basement
     moments later and was arrested.

     [Appellant] was charged with and found guilty of [first-degree
     murder],     [c]arrying [f]irearms [w]ithout a [l]icense [],
     [c]arrying [f]irearms on [p]ublic [p]roperty in Philadelphia [],
     [p]ossession of [i]nstrument of [c]rime (“PIC”)[,] and
     [p]ossession of [f]irearms by [p]rohibited [p]erson [] on bill of
     information CP-51-CR-0013370-2011.         These charges arose
     from the shooting death of [] Dennis on September 11, 2011
     near 52nd Street and Master Street in the City of Philadelphia. []

     On October 22, 2013, [Appellant entered a plea of not guilty and
     proceeded to a jury trial]. On October 28, 2013, the jury found
     [Appellant] guilty of [first-degree murder], [c]arrying [f]irearms
     [w]ithout a [l]icense [], [c]arrying [f]irearms on [p]ublic
     [p]roperty in Philadelphia [], and [PIC]. Following the jury
     verdict, the Commonwealth and [Appellant] stipulated to the fact
     that [Appellant] had the requisite predicate offense for a

                                   -2-
J-S02017-15


      conviction under [possession of firearms by prohibited person]
      and th[e trial] court entered a finding of guilt on that charge. At
      the conclusion of the trial, th[e trial] court sentenced [Appellant]
      to [l]ife imprisonment without parole on the homicide charge and
      5-10 years of imprisonment on the [possession of firearms by
      prohibited person] charge, to run consecutively. He received no
      further penalty on the remaining charges.

      On November 11, 2013, [Appellant filed a notice of appeal.
      Thereafter,] on January 6, 2014, upon completion of the notes of
      testimony, [Appellant] was served an [o]rder directing him to file
      a concise statement of [errors] complained of on appeal
      pursuant to Pa.R.A.P. 1925(b). On January 16, 2014, th[e trial]
      court received Stanley’s 1925(b) [statement].

Trial Court Opinion, 4/1/14, at 1-4.

      Appellant’s brief raises the following questions for our review:

      Whether the [t]rial [c]ourt erred and unfairly prejudiced
      Appellant when it allowed a witness to testify despite the fact
      that the witness disregarded the judge’s sequestration order and
      was present in the courtroom for testimony of other witnesses[?]

      Whether the [t]rial [c]ourt erred and unfairly prejudiced
      Appellant when it denied Appellant’s [m]otion in [l]imine,
      allowing the jury to view a YouTube video[?]

      Whether the [t]rial [c]ourt erred when it denied Appellant’s
      [m]otion for a [j]udgment of [a]cquittal, because the evidence
      adduced at trial was not sufficient to prove beyond a reasonable
      doubt that Appellant shot the victim[?]

Appellant’s Brief at 4.

      In reviewing the contentions raised by Appellant, we have carefully

examined the submissions of the parties, the certified record, and the

opinion issued by the trial court. Based upon our review, we conclude that

Appellant’s claims do not merit relief for the reasons set forth in the trial

court’s opinion. In particular, we note the following findings and conclusions

                                       -3-
J-S02017-15


reached by the trial court, which find ample support in the record and are

legally sound:

     Alleged trial court error in permitting Commonwealth
     witness Tyrell Herbin to testify after he violated the
     court’s sequestration order.

        *   The trial court found that Herbin’s violation of the
        sequestration order was neither willful nor deliberate since
        he arrived late to court and was not present when the order
        was issued.

        *    Herbin was only present in the courtroom for the
        testimony of Lieutenant Lemont Adams (a police
        investigator who responded to an emergency call) and Dr.
        Marlon Osbourn (a medical examiner). Herbin was not
        present during the testimony of other fact witnesses who
        were present during the shooting.

        * As a remedy for Herbin’s violation of the sequestration
        order, the trial court granted counsel broad leeway in
        examining Herbin regarding his presence in the courtroom
        during earlier testimony and any potential impact his
        presence may have had on the testimony he gave.

        * The trial court instructed the jury that it could consider
        Herbin’s violation of the sequestration order when
        evaluating the credibility of his in-court testimony.

        * In considering the court’s remedy, cautionary instruction,
        and the testimony placed before the jury, there was no
        likelihood of an adverse impact upon the outcome of the
        trial and, hence, no abuse of discretion in allowing Herbin to
        testify.

     Alleged trial court error in denying Appellant’s motion in
     limine to preclude jurors from viewing a YouTube video.

        * The portion of the video introduced at trial showed
        Appellant speaking as himself, not as his rap persona or
        alter ego. Moreover, the video clip illustrated that, while
        Appellant was moving away from street life to pursue his
        rap career, he remained willing to exact revenge against

                                    -4-
J-S02017-15


         anyone who inflicted harm upon him or a member of his
         family.

         * Appellant’s statement in the video was probative of
         issues in the present case since the shooting followed an
         argument between Appellant’s cousin and her neighbor and
         the video was uploaded to YouTube six days after the victim
         was murdered.

         * The Commonwealth was able to authenticate the video
         through examination of the technician who downloaded it
         from YouTube.

         * The trial court omitted portions of the video that referred
         to Appellant’s stage name “Kill Keem.”

         * There was no error in the introduction of Appellant’s
         YouTube video because it was relevant, its probative value
         outweighed any prejudicial effect, and the Commonwealth
         properly authenticated the evidence.1

       Alleged trial court error in denying Appellant’s motion for
       judgment of acquittal grounded on Appellant’s claim that
       the evidence was insufficient to prove beyond a
       reasonable doubt that Appellant shot the victim.

         * The trial court noted that both Herbin and Simpson gave
         statements to police and identified Appellant as the shooter.

         * Following efforts to evade capture, Appellant presented
         himself to officers who responded to a radio call for a male
         seeking to turn himself into authorities for a homicide.

____________________________________________


1
  Our review of the record reveals another ground for affirming the trial
court on this issue. Appellant’s motion in limine sought only to preclude the
Commonwealth from introducing evidence of the name Appellant used as a
rap performer. The motion did not raise the precise claim Appellant now
advances, to-wit the contention that the Commonwealth should not have
introduced Appellant’s statements from his YouTube video.            Because
Appellant did not raise this claim before the trial court, it is subject to
waiver. See Pa.R.A.P. 302(a).



                                           -5-
J-S02017-15


        * The evidence, when viewed in the light most favorable to
        the Commonwealth, was sufficient to allow the jury to find
        beyond a reasonable doubt that Appellant shot the victim.

Trial Court Opinion, 4/1/14, at 4-12.

      Because the trial court adequately and accurately assessed the claims

raised by Appellant on appeal, we adopt its opinion as our own. The parties

are instructed to include a copy of the trial court’s opinion with all future

filings pertaining to our disposition in this case; however, the name of

Herbin’s minor son shall be redacted and only identified by his initial.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/13/2015




                                     -6-
                                                                                  Circulated 02/17/2015 02:20 PM




          IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                     TRIAL DIVISION - CRIMINAL SECTION

                                                                     p .. '   Ii II
                                                                     ::.': 'I,' ',I
                                                                                       I:'       I' .»
                                                                                       1 . ~ I._-/'
                                                                                      ' ,f ..

                                                                                       i ';'rl1,1
                                                                                        •       ': I




                                                                 ~ ;:' !..'                            . '1' ~ ; ;.
 COMMONWEALTH OF PENNSYLVANIA
                                                              ; -i{Li ~·.»·:-t!             .:' i';ii-II.;f ~'y\
              v.                                        CP-51-CR-0013370-2011

 HAKE EM STANLEY



                                        OPINION

 CARPENTER, J,                                                          April 1, 2014

       Defendant Hakeem Stanley ("Stanley") was charged with and found guilty of

 Murder of the First Degree (Hi), Carrying Firearms Without a License ("VUFA § 6106")

(F3), Carrying Firearms on Public Property in Philadelphia ("VUFA § 6108") (M1),

Possession of Instrument of Crime ("PIC") (M1) and Possession of Firearms by

Prohibited Person ("VUFA § 6105") (F2) on bill of information CP-51-CR-0013370-2011,

These charges arose from the shooting death of Alonzo Dontay Dennis on September

11, 2011 near 52 nd Street and Master Street In the City of Philadelphia, This court

requests that the Superior Court uphold the convictions and affirm the sentence

imposed in this matter.



PROCEDURAL HISTORY

      On October 22, 2013, Stanley elected to exercise his right to a jury trial

and pled not guilty to the above listed charges, On October 28, 2013, the Jury
                                                                       Circulated 02/17/2015 02:20 PM




 found Stanley gUilty of Murder of the First Degree (Hi), Carrying Firearms

 Without a License ("VUFA § 6106") (F3), Carrying Firearms on Public Property in

 Philadelphia ("VUFA § 6108") (Mi), and Possession of Instrument of Crime

 ("PIC") (M1),   Following the jury verdict, the Commonwealth and Stanley

stipulated to the fact that Stanley had the requisite predicate offense for a

conviction under VUFA § 6105 and this court entered a finding of guilt on that

charge,   At the conclusion of the trial, this court sentenced Stanley to Life

imprisonment without parole on the homicide charge and 5-10 years of

imprisonment on the VUFA § 6105 charge, to run consecutively, He received no

further penalty on the remaining charges,

       On November 11, 2013, this court received a Notice of Appeal and on

January 6, 2014, upon completion of the notes of testimony, Stanley was served

an Order directing him to file a concise statement of the matters complained of

on appeal pursuant to Pa,RA.P, 1925(b),         On January 16, 2014, this court

received Stanley's 1925(b) response which raised the following Issues on appeal:

   1, That [this] court erred and unfairly prejudiced Appellant when it allowed a
      Commonwealth witness to testify despite the fact that the witness
      disregarded [this court's] sequestration order and was present in the
      courtroom for testimony of at least one other witness for the
      Commonwealth,

  2, That [this] court erred and unfairly prejudiced Appellant when it denied
     Appellant's Motion in limine and allowed the jurors to view a YouTube
     video of Appellant.

  3, That [this) court erred when it denied Appellant's Motion for a Judgment of
     Acquittal, because the evidence adduced at trial was not sufficient to
     prove beyond a reasonable doubt that Appellant shot the victim,




                                            2
                                                                         Circulated 02/17/2015 02:20 PM




  FACTS

           On September 11, 2011, at approximately 7:00 p.m., Alonzo Dennis ("Dennis"),

 was at the home of Tyrell Herbin ("Herbin"), located near 51 ,I Street and Harlan Street

 in the City of Philadelphia. Dominick Simpson ("Simpson") and Herbin's flve-year-old

 son, Q .• )     were present as well. Simpson was playing with Q.       in the front yard

 of the home when the son of neighbor Shaunta Byard ("Byard") came and tried to join.

 Q         told the boy to leave Simpson alone and then the two began fighting. Byard's

 son began to cry and, from the porch across the street, Byard yelled at Q.       to let her

 son go because if he didn't, she would call her son's older cousins to come and "rough

 up" Qi.        Simpson responded to Byard's comment by stating that Q.         had

 cousins too. Simpson and Byard began to argue; Byard stating that she would "get

somebody to fuck him up" and Simpson responding that he would "get his girl to fuck

 her up." Herbin told Simpson to stop arguing with Byard, and the men went back into

Herbin's house.

        Ten minutes after the altercation, Dennis, Herbin, Simpson, and Q.       left

Herbin's home and walked to a deli near 52 nd Street and Master Street. They entered

the deli, purchased beer, and exited. While leaving the deli between 52 nd and Master

Street, a man came up from behind and shot Dennis in the back of the head. The

shooter then proceeded to run up Master Street towards 53 rd Street. When officers

arrived on scene, Dennis was unresponsive, and he was pronounced dead. Herbin and

Simpson later identified the shooter to police as defendant Stanley.

       The defendant could not be located by police officers and was referred to the

homicide fugitive squad on September 15, 2011. On October 2, 2011, Philadelphia




                                            3
                                                                            Circulated 02/17/2015 02:20 PM




  Police Corporal Marvin Burton observed Stanley on the 5700 block of Thompson Street;

  however, when Stanley made eye-contact with Corporal Burton, he ran and

  disappeared down the alleyway on the 1300 block of North 58 th Street. On November

  2, 2011, Officer Tilghman received a radio call for the 1300 block of North 58 th Street

  regarding a male who wanted to turn himself in for a homicide. When Officer Tilghman

 responded to the location, a female initially told the officers that Stanley was not there;

 however, the officers heard someone say that they were down in the basement and

 Stanley came up from the basement moments later and was arrested.



 DISCUSSION

 Witness testimony after violation of sequestration order

          The selection of a remedy for the violation of a court sequestration order Is a

 matter within the sound discretion of the trial court and the court's ruling will be reversed

 only upon a finding that there was no reasonable ground for the action taken. 1 In

exercising its discretion, the trial court should consider the seriousness of the violation,

its impact on the testimony of the witness, and Its probable impact on the outcome of

the trial. 2

          On appeal, Stanley asserts that this court erred in permitting Commonwealth

witness Tyrell Herbin to testify after he had violated this court's sequestration order.

This court disagrees. This court was notified of Mr. Herbin's presence in the courtroom

following the testimony of Lieutenant Adams. Upon questioning Mr. Herbin, this court

determined that he had arrived late to court and was not present at the time of the


1 Com.   v. Smilll, 346 A.2d 757, 760 (Pa. 1975).
2 (d.



                                                    4
                                                                               Circulated 02/17/2015 02:20 PM




     sequestration order.        Thus, in assessing the seriousness of the violation, this court

     concluded that Mr. Herbin's violation of the sequestration order was neither willful nor

     deliberate.   This court further determined that Mr. Herbin had been present In the

     courtroom for the testimony of Lieutenant Adams as well as the testimony of the

     medical examiner, Dr. Marlon Osbourne. As a remedy for any possible impact that the

     violation may have had on Mr. Herbin's testimony, this court permitted counsel to

    question Mr. Herbin regarding his presence in the courtroom during the earlier

    testimony. The questioning direct examination provided the following:

            MR. MACARTHUR: All right. Now, were you present in court this morning
            when the lieutenant? Do you remember the lieutenant, the African
            American lieutenant was testifying?
            WITNESS: Yes.
            MR. MACARTHUR: Were you present when he was testifying?
            WITNESS: Yes.
            MR. MACARTHUR: Did you know that you weren't supposed to be in the
           courtroom?
           WITNESS: No. Nobody told me.
           MR. MACARTHUR: Okay. Did you hear the lieutenant's testimony?
           WITNESS: Yeah.
           MR. MACARTHUR: Did the lieutenant's testimony in any way change the
           facts that you're telling the jury today?
           WITNESS: No. 3

    Subsequent questioning during cross-examination further provided:

          MR. TINARI: Police came immediately on the scene, correct?
          WITNESS: Correct.
          MR. TINARI: And did you speak to the police officer?
          WITNESS: Yes.
          MR. TlNARI: Was it the lieutenant?
          WITNESS: I'm not sure.
          MR. TlNARI: Well, when you saw him testifying did you recognize him?
          WITNESS: They all wear uniforms. I don't look into the face.
          MR. TINARI: I'm sorry?
          WITNESS: I don't pay faces any mind. They all got on uniforms. I know I
          talked to a officer.
          MR. TlNARI: You talked to an officer.

3   N.T. 1012212013 at 160:8-25.


                                                   5
                                                                              Circulated 02/17/2015 02:20 PM




            WITNESS: Yeah.
            MR. TINARI: And you told the officer that you were in the deli when the
            incident occurred, correct?
            WITNESS: Correct.
            MR. TINARI: And that's true, correct?
            WITNESS: Yes. Well, let me. Let me clear it up.
            MR. TINARI: Do you want to explain it now after hearing what he had
            said?
            WITNESS: No. I'm talking about It didn't happen while I was in the deli. It
            happened while we were outside leaving the deli.
            MR. TINARI: So when you heard the detective say that you told him that
            you were in the dell when it happened, the detective Is or the lieutenant is
            not being truthful, right?
           WITNESS: I wouldn't say that.
            MR. TINARI: Well, what would you say then? If he said that, what would
           you say?
           WITNESS: I would say It's like a error.
           MR. TINARI: It's an error. Old you ever in going over all this paperwork
           and prior to your coming in to testify, did you ever tell this prosecutor that
           the lieutenant is In error?
           WITNESS: I don't know what the lieutenant put in his report.
           MR. TINARI: Well, you heard. You heard what he said in this courtroom,
           didn't you?
           WITNESS: Yeah.
           MR. TINARI: So that what he says that you said, you're just saying that he
           made a mistake; Is that right? Would that be a characterization?
           WITNESS: Correct. 4

    Counsel was free to question Mr. Herbin regarding his violation of the sequestration

    order and the jury was able to evaluate his testimony and assess his credibility as a

witness. Additionally, this court provided the following cautionary Instruction to the jury

with regard to Mr. Herbin's testimony:

          Now, during this trial, I had ordered that witnesses are sequestered so that
          they cannot learn of other witnesses' testimony. You have heard that Mr.
          Tyrell Herbin violated this order. You may use the fact that Mr. Herbin
          violated the sequestration order to evaluate the credibility of his in-court
          testimony. 5




4   N.T. 1012212013 at 185-187.
6   N.T. 10/2412013 at 94.


                                                6
                                                                                   Circulated 02/17/2015 02:20 PM




     In consideration of this court's remedy, cautionary instruction, and the testimony

     presented to the jury, this court concluded that there would not be any probable impact

     on the outcome of the trial and thus, properly permitted Mr. Herbin to testify.



     Denial of defense's motion in limine regarding a YouTube video

            The admissibility of evidence is a matter within the sound discretion of the trial

     court and will not be reversed by a reviewing court absent an abuse of discretion. 6 An

     abuse of discretion is not a mere error in judgment but, rather, involves bias, ill-will,

 partiality, prejudice, manifest unreasonableness, or misapplication of law. 7                  As a

 preliminary matter, the trial court must determine that the evidence sought to be

 introduced is relevant, meaning that it "tends to make a fact in issue more or less

 probable."B       All relevant evidence is admissible, unless otherwise provided by law;

 however, the court may exclude such evidence if there is a danger that unfair prejudice

 will outweigh its probative value. 9 "Unfair prejudice" indicates a tendency to suggest

 decision on an improper basis or to divert the Jury's attention away from its duty of

weighing the evidence impartially."lo The Supreme Court of Pennsylvania emphasized

this balancing test when it established that a trial court should exclude otherwise

relevant evidence if, in the court's judgment, "its probative value for this purpose is

outweighed by the danger that It will stir such passion in the jury as to sweep them

beyond a rational consideration of guilt or Innocence of the crime on trial."ll With regard


• Com.    v. Weiss, 776 A.2d 958, 967 (Pa. 2001).
7 Com. v. COllins, 70 A.3d 1245, 1251 (Pa. Super. 2013).
8 Pa.R.E 401; Com. v. Milchell, 902 A.2d 430, 465 (Pa. 2006).
9 Pa.R.E. 402; Pa.R.E. 403; Com. v. Mitchell, 902 A.2d 430, 465(Pa. 2006).
10 Pa.R.E. 403 cmt.
11 Com. v. Ulaloskl, 371 A.2d 186, 192 (Pa. 1977) (clling J. McCormick, Evidence § 190, at 453-54 (2d
ed. 1972).


                                                    7
                                                                                 Circulated 02/17/2015 02:20 PM




     to the admission of videotaped evidence, the trial court must afford additional scrutiny in

     determining its admission.'2        First, the video must be authenticated by any witness

     familiar with the subject matter who can testify that the tape was an accurate and fair

     depiction of the events sought to be shown.'3 Second, the trial court should view the

     recording in camera prior to showing it to the jury.'4

            On appeal, Stanley claims that this court erred in denying his motion In limine to

     preclude the jurors from viewing a YouTube video making reference to his rap name

     "Kill Keem".    This court disagrees.         For ease on review, the web address of the

  YouTube video at issue is http://www.youtllbe.com/watch?v:::V4XhyoYklmQ.This court

 permitted the Commonwealth to admit the YouTube video that it sought to show to the

 Jury as evidence of motive. The video portrayed Stanley rapping and, most poignantly,

 talking about his rap career and the change it had made in his life. The transcript of the

 portion of the video that the Commonwealth sought to show to the jury was read by the

 prosecutor as follows:

           It's, quote: If you wanna rap, go ahead and rap and do everything you're
           supposed to do. But if you wanna be out here on the streets, I don't want
           to do this shit. Do you feel what I'm saying? Running up and down these
           streets doing all this shit. If you still want to be out here, you might as well
           delete your Twitter and just go run around shooting niggas, beating niggas
           up, taking shit from niggas. You know what I'm saying? The shit touched
           me so I felt like this Is the change. Do you feel what I'm saying? For Kill
           Keem.

           And then his friend says: But don't get it fucked up.

           And the defendant says, quote: Don't get it fucked up. Don't get it fucked
          up. Because if you try to harm me or anyone in my family or sto~ me from
          getting my money, like, feel me, I'm still him but I'm smart now.'

12   Com. v. Impellizzeri, 661 A.2d 422, 428 (Pa. Super. 1995).
13  d.
141d.
  '
15   N.T. 10/21/2013 at 216-217.


                                                      8
                                                                             Circulated 02/17/2015 02:20 PM




 These words, spoken by the defendant himself, Illustrate that Stanley was moving on

 from the street life In pursuit of his rap career; however, he makes it explicitly clear that

 if someone were to harm him or his family or prevent him from getting him from getting

 his money, he is still that person Involved in the street life. These words were extremely

 probative in the instant case, as the shooting at issue stemmed from an earlier series of

 threats exchanged between Simpson and Byard, Stanley's cousin, and an earlier scuffle

 between Byard's son and Q.           Moreover, the Commonwealth was able to

 authenticate the video through the examination of the technician who downloaded the

 video from YouTube and made the screen capture of the information indicating that the

 video was uploaded to YouTube on September 17, 2011, which was six days after the

 murder of Alonzo Dennis.

       Although this couri permitted the jury to view the relevant portion of the YouTube

video, this court required that the stamps on the bottom of the screen that read "Kill

Keem" and "Heavy Spillers" be removed from the jury's view. This court reasoned that

while the words of the defendant were more probative than prejudicial in showing

Stanley's motive for the shooting, the stationary stamps could not be explained, held no

probative value, and merely served to prejudice the defendant. Additionally, despite the

Commonwealth's request to introduce only a 45 second portion of the 14 minute video,

this court indicated that additional clips, or even the video in its entirety, could be shown

to the jury, if requested by the defense for the purpose of context. Stanley elected not

to have additional portions of the video shown to the jury.

      In consideration of the discussion above, this court has found that the portion of

the video shown to the Jury was relevant, more probative than prejudicial, and was




                                              9
                                                                                        Circulated 02/17/2015 02:20 PM




     properly authenticated; thus this court's denial of the defense's motion in limine was

     proper.



     Denial of motion for Judgment of acquittal

            A motion for judgment of acquittal shall be granted only In cases in which the

     Commonwealth has failed to carry Its burden regarding the sufficiency of the evidence

     to sustain a conviction on a particular charge. 16 The standard applied when reviewing

     the sufficiency of evidence is whether, viewing all the evidence admitted at trial in the

     light most favorable to the verdict winner, there is sufficient evidence to enable the fact-

 finder to find every element of the crime beyond a reasonable dbUbt. 17 In applying this

 test, the Superior Court may not weigh the evidence and substitute its judgment for that

 of the fact-finder. The facts and circumstances established by the Commonwealth need

 not preclude every possibility of innocence. Any doubts regarding a defendant's guilt

 may be resolved by the fact-finder unless, the evidence is so weak and inconclusive

that as a matter of law, no probability of fact may be drawn from the combined

circumstance. IS The Commonwealth may satisfy its burden of proving an element of

the crime beyond a reasonable doubt through the use of wholly circumstantial evidence.

In applying the test, the whole record must be evaluated and all evidence received must

be considered. 19

           On appeal, Stanley avers that this court erred In denying his motion for judgment

of acquittal at the close of the Commonwealth's case-in-chief, claiming that the

16 Com.   v. Alied, 989 A.2d 23, 26 (Pa. Super. 2010).
17 Com.   v. Helierling, 678 A.2d 794, 795 (Pe. Super. 1996) (cHing Com. v. Williams, 650 A.2d 420 (Pa.
1994)).
18 Com.   v. CassIdy, 668A.2d 1143, 1144 (Pa. Super. 1995).
19 Com.   v. Va/elte, 613 A.2d 548,549 (Pa. 1992).


                                                     10
                                                                              Circulated 02/17/2015 02:20 PM




     evidence was not sufficient to prove beyond a reasonable doubt that Stanley shot the

     victim. This court disagrees. At trial, the jury heard testimony from numerous civilian

     witnesses, pOlice officers, and detectives, as well as the medical examiner, Dr.

     Osbourne. The testimony of Tyrell Herbin and Dominic Simpson established that

     Simpson had been arguing with Herbin's neighbor, Shaunta Byard. Initially, Byard

     yelled at Herbin's son, Q.      to stop fighting with her son because if he didn't, she

     would call her son's older cousins to come and rough him up. Simpson responded to

     Byard's comment by stating that Q~       had cousins too. The argument continued with

     Byard stating that she would "get somebody to fuck him up" and Simpson responding

 that he would "get his girl to fuck her Up.,,2D Shortly thereafter, Herbin, his son Q

 Simpson and Dennis walked up Harlan Street to the deli at 52 0d and Master Street and

 saw Stanley - Byard's cousin - walking toward Byard's house on the other side of the

 street. The men went into deli, purchased beer, exited, and as they were leaving Herbin

 peripherally saw an arm raise up to the back of Dennis' head and heard the shot.

 Dennis immediately dropped to the ground and Herbin and Simpson saw Stanley run up

 Master Street toward 53 td Street. Both Herbin and Simpson gave statements to police

 and identified Stanley as the shooter.

           Officer Yatcllla, Officer McCoy, Officer Maslalski, and Lieutenant Adams all

testified about their respective responses to the scene at 52"d Street and Master Street.

Officer Mastalski testified that he obtained flash information of the shooter from Herbin

and Simpson to broadcast over police radio. Lieutenant Adams testified that Herbin and

Simpson indicated that they were present at the time of the shooting, but were inside

the deli when the shooting happened While the victim was waiting outside. Although the

20   N.T. 10/2212013 at 200:16-18.


                                               11
                                                                              Circulated 02/17/2015 02:20 PM




 Lieutenant's testimony conflicted with that of Herbin and Simpson, with regard to Iheir

 localion al the time of the shooting, Ihe jury was free 10 assess the credibilily of all of Ihe

 witnesses and take such assessments into consideration when viewing all of the

 evidence presented at trial. Further, Detective Williams testified that he took statements

 from Herbin and Simpson, both of whom Identified Stanley as the shooter by name and

 by photo. Moreover, the collective testimony of Detective Nordo, Detective Cahill,

 Corporeal Burton, and Officer Tilghman established Stanley's evasion of police through

 November 2, 2010, when he ultimately presented himself to the officers responding to a

radio call for a male who wanted to turn himself in for a homicide. This court, in viewing

aI/the evidence admitted at trial in the light most favorable to the Commonwealth, has

determined that the evidence was sufficient to enable the jury to find, beyond a

reasonable doubt, that Stanley shot Alonzo Dennis.



CONCLUSION

       For the reasons set forth in this Opinion, the Superior Court should affirm this

court's admission of evidence, the Jury's finding of guilt, and the sentence imposed in

this matter.




                                                                     Ca penter, J.




                                             12